DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments regarding claims 21-23 and 34-40 are moot in view of the new grounds of rejection.

Argument:

    PNG
    media_image1.png
    268
    967
    media_image1.png
    Greyscale

Response:
The examiner disagrees with the framing of the rejection. The examiner is not relying on Haitz to disclose all of that limitation. This is because most of it is taught by the patented claim. The examiner is relying on Haitz for a teaching of transferring funds from an employer account to an employee related account.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 34-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 14-20 of U.S. Patent No. 11055678 in view of Saylors (US 20030074311 A1).
Regarding claim 21: the instant claim 21 is within the scope of the patented claim 1 except:
receiving, by the acquirer processor, a notification that a selected one of the one or more employees registered with the employer payment system of the first employer has changed employment from the first employer to a second employer and has registered with an employer payment system of the second employer; and 
issuing, by the acquirer processor, the selected employee a second token and account identification based on the notification that the selected employee is associated with a second employer.

However the patented claim does disclose that information is received of multiple employees (at least one employee) and multiple employers (at least one employer). Furthermore receiving employee information and registering the employee at the acquirer processor could be considered to read on a receipt of a notification. 

In an analogous art, Saylors discloses receiving notification of a change in employment (fig. 12) comprising a change of employment from a first employer to a second employer (fig. 12 change in employment received, paragraph 67 discloses new employer, paragraph 7 discloses varies ways in which an employee can leave first company).  It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim by having the system support change of jobs. The motivation for the combination is enhanced customer efficiency (paragraph 12).

Claims 22 and 23 are rejected for the same reasons as above but applied to the patented claims 2 and 3.

Claims 34-40 are rejected based on the same modification above applied to the patented claims 14-20.

Claims 24-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 4, 7-13 of U.S. Patent No. 11055678 in view of Haitz (US 10339608 B1)
Regarding claim 24: the instant claim 24 is within the scope of the patented claim 4 except:
"transferring funds electronically" being transferring funds electronically from an employer's funds account according to a credit allotted to the employee.
However Haitz discloses transferring funds electronically from an employer funds account according to a credit allotted to the employee (figure 8). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim to facilitate the transaction. The motivation for the combination is to enable receipt of funds outside of the typical payment cycle (column 2 1-17).

Claims 25-33 are rejected based on the above applied to the patented claims 5, 4, 7-13 respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aaron (US 9418387 B1, US 10679303 B1) discloses a customizable payroll platform. Parento (US 20160048929 A1) discloses a customizable payroll platform. Stevens (US 20160034875 A1) discloses disbursing payroll through POS systems. Wolff (US 20140304147 A1) discloses allocating payroll through prepaid cards. Dangott (US 20120233074 A1) discloses a system for enrolling users in various types of payment accounts. Lenahan (US 20110264503 A1, US 20100076877 A1) discloses allocating payroll funds to gift cards. Jackman (US 20080306844 A1) discloses payroll processing using a trustee account. VanDeBoe (US 20030065618 A1) discloses a payroll advance system applied to deposit cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687